PER CURIAM.
The defendant below appeals an order revoking his probation. The order was based on the alleged violation of three conditions of probation. Both parties agree that the order of revocation erroneously stated that appellant violated probation conditions (2) and (10). Such a finding is contrary to the oral pronouncement of the trial court. Accordingly, we reverse that portion of the order of revocation declaring a violation of special conditions (2) and (10).
In all other respects the order of revocation is affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR CORRECTION OF THE ORDER IN ACCORDANCE HEREWITH.
ANSTEAD, C.J., and GLICKSTEIN and BARKETT, JJ., concur.